Citation Nr: 1512046	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  06-31 650A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from September 2005 and January 2006 rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA), wherein the RO denied the Veteran's petition to reopen a claim of service connection for paranoid schizophrenia.  

In January 2009, the Board remanded this issue, for further development, to include sending a VCAA notice letter, requesting records from any medical provider identified by the Veteran, and scheduling him for a VA examination with opinion.  The record reflects that the RO sent a letter to the Veteran in May 2009 pursuant to the VCAA, afforded him the opportunity to submit updated information, and attempted to obtain records from any named medical providers.  In addition, the Veteran underwent VA examinations in June and July 2009, and in July 2012, the later of which provided the requested medical opinion.  Thus, there has been substantial compliance with the remand directives of January 2009.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that by September 2009 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and denied entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).  Review of the record shows that the Veteran did not file a notice of disagreement with that rating decision; thus, those issues are not before the Board.


FINDINGS OF FACT

1. The record contains clear and unmistakable evidence that the Veteran's paranoid schizophrenia preexisted his military service.
 
2. The record contains clear and unmistakable evidence that any increase in severity of the Veteran's preexisting paranoid schizophrenia in service was not beyond the natural progression of the disease.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Also, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, the burden of proving harmful error in the timing of VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the duty to notify was satisfied by way of letters sent to the Veteran in October 2005 and May 2009 that fully addressed the notice elements in this matter.  These letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, in the letter dated in May 2009, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, he has not demonstrated any error in VCAA notice.  See Shinseki v. Sanders, supra.  Thus, all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for him.  Further, the record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  In February 2007, the RO attempted to obtain his records from the SSA, but was advised that the requested records could not be sent because the folder had been destroyed.  Thus, additional attempts to obtain these records would be futile, and where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994).  The Board also notes that the Veteran underwent a VA examination in July 2012 which was conducted by a medical professionals who reviewed the claims folder, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

VA has satisfied its duty to notify and duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) include a pre-induction examination, conducted in January 1966, which was essentially negative.  An undated treatment record, dated after November 1967, showed that the Veteran was seen at the 17th Field Hospital and reported he was "slightly anxious" and was going home (from Vietnam) in 12 days.  STRs further show that his separation examination was essentially negative.  

Service personnel records show that the Veteran served in the Republic of Vietnam, his military occupational specialty (MOS) was light weapons infantryman, and he was awarded the Combat Infantryman Badge.  

In February 1975, the Veteran's private psychiatrist, Dr. Stevens, noted that he started treating the Veteran in November 1973.  The diagnosis was schizophrenic reaction, paranoid type.  

On a VA examination in April 1975, it was noted that the Veteran had been seeing a psychiatrist every two weeks for the past two years.  The diagnosis was schizophrenic reaction, paranoid type, chronic, moderate, in partial remission.  

In the Veteran's January 1975 application for benefits, he indicated that he had psychiatric problems prior to entering military service. 

On a VA examination in September 1975, the diagnosis was schizophrenic reaction, paranoid type, chronic, moderate.

In a September 1975 VA hospitalization summary, it was noted that the Veteran sought psychiatric treatment while he was stationed in Vietnam, but he was sent back to the front lines.  It was also noted that the Veteran had been treated psychiatrically since discharge from service by his private psychiatrist.  The diagnosis was anxiety neurosis.  

In a letter dated in October 1976, Dr. Stevens reported his first contact with the Veteran was in June 1963 and his impression at that time was of a schizoid youth having difficulty adjusting and coping.  Dr. Stevens continued to see the Veteran over the years, for short times, for various problems with school.  Dr. Stevens reported he saw the Veteran on August 9, 1968, shortly after he got out of the Army in May, and that at that time the Veteran seemed to be "pretty passive and uncertain about what he wanted to do," but wanted to go back to college.  Dr. Stevens noted that the Veteran completed college and worked for a short time, and that his next contact with the Veteran was in November 1973.  It was noted that at that time, the Veteran had returned from Georgia with the story that he had taken some cookies that were doped with marijuana or hash, thought he may have damaged his brain cells, was unable to concentrate, felt apathetic, and had quit his job and come home.  Dr. Stevens made a diagnosis of paranoid schizophrenia at that time and began to treat the Veteran as an outpatient, and with medication.  

On a VA examination in November 1977, the diagnosis was schizophrenia, chronic, undifferentiated type.  

In a letter dated in December 1978, Dr. Stevens reported that the Veteran was schizoid at the age of 18, but not psychotic, and that the first clear evidence of schizophrenia was when he saw the Veteran in November 1973.  Dr. Stevens indicated that although the Veteran had never reported to sick call with a psychiatric disorder in service, the Veteran's spontaneous account of his Vietnam experiences made it clear the Veteran was really quite out of it much of the time he was in combat.  Dr. Stevens indicated that, from the Veteran's account, he would have judged the Veteran to have been mentally incompetent to function even though he was never officially diagnosed psychiatrically incompetent.  Dr. Stevens reiterated that he was not aware of actual psychotic behavior when he saw the Veteran after his discharge, but that certainly in 1973 there was no question about the fact that the Veteran had deteriorated and regressed markedly.  

In a February 1979 VA psychiatric examination report, the Veteran's diagnosis was listed as schizophrenia, paranoid type.  The examiner stated that the Veteran's mental condition was probably not directly correlated with military service because, according to the Veteran's statement, he had psychiatric problems three years before his service, but that his actual psychotic breakdown requiring hospitalization occurred in 1974, several years after military service. 

Subsequent VA treatment records, letters from Dr. Stevens, and VA examination reports showed that the Veteran continued to be diagnosed with and treated for paranoid schizophrenia.  

In a letter received in July 2009, Dr. Stevens, indicated he destroyed his clinical records in April 2001 when he entered a retirement community.  Dr. Stevens indicated he knew the Veteran well, when he was on the staff of the psychiatric hospital at the Institute of Pennsylvania Hospital, and had known the Veteran since he was about 17 years old and again when the Veteran came out of service.  Dr. Stevens also indicated it was in 1963 that he admitted the Veteran and treated him for a diagnosis of schizophrenia, paranoid type.  

On a VA examination conducted in June and July 2009, the examiner opined that Veteran's history and evaluation were not consistent with a diagnosis of PTSD.  The examiner further noted that by the Veteran's own account, upon his discharge from service, he completed 3 years of college, was employed for several years, and it was not until he had a "mental breakdown" several years after discharge that he began having difficulty functioning, and that the Veteran had attributed this "breakdown" to eating a drug-laced brownie at a party in college, rather than to military experiences.  The diagnosis was listed as schizoaffective disorder.

On a VA examination in July 2012, the diagnosis was paranoid schizophrenia, which the examiner indicated had been diagnosed by VA and non-VA medical providers since approximately 1963.  The examiner found that this diagnosis appeared to be an accurate reflection of his mental health symptoms, and that the Veteran did not appear to meet the criteria for any other mental health disorder.  The examiner further found, based on information gathered in the examination and thorough review of the Veteran's CPRS notes and his claims folder, that the Veteran met the criteria for a diagnosis of schizophrenia, paranoid type, and that he appeared to showed prodromal signs of the disorder in childhood.  The examiner also noted that review of Dr. Steven's letters in the claims folder showed that he first treated and diagnosed the Veteran with schizophrenia, paranoid type, prior to his service; that there were no records in the claims folder or any report of mental health issues while in service; that after his service, the Veteran continued to show prodromal signs of the disorder; and that it was not until 5 years after his service that the Veteran had his first psychotic break.  The examiner opined that because the Veteran functioned adequately in service, showed some signs of the disorder prior to service, and was not hospitalized for treatment for schizophrenia until five years after discharge, it was not likely that his diagnosis of schizophrenia, paranoid type, was related to his service.  The examiner also opined that the Veteran's service did not aggravate his paranoid schizophrenia beyond its expected course. 

III. Analysis

1. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, supra. 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

2. Discussion

The Veteran essentially contends he should be entitled to service connection for his paranoid schizophrenia.  He has claimed he began suffering from a psychiatric condition during his Army service, but has also contended that his psychiatric condition was aggravated during his active service.

The Board initially notes that the Veteran has a current diagnosis of paranoid schizophrenia, as shown in VA treatment records, private records, and VA examination reports; thus he has a current disability.  

Next, the Board must determine whether the Veteran's paranoid schizophrenia was incurred in or aggravated in service.  In that regard, the Board notes that the Veteran's pre-induction examination is essentially negative and the record does not contain a service induction or entrance examination, thus, there is no notation of a psychiatric impairment, to include schizophrenia, noted at entry into service. Thus, the presumption of soundness attaches, and can only be rebutted by clear and unmistakable evidence that there was a pre-existing condition and that it was not aggravated beyond the natural progression during service. On this question, the record does include medical records, as well as a statement from the Veteran's long-time treating psychiatrist, Dr. Stevens, showing that the Veteran was treated for paranoid schizophrenia as early as 1963, prior to service.  The VA examiner in 2009 has also concurred in this finding.  Thus, based on the foregoing, the Board finds that the weight of the evidence of record clearly and unmistakably confirms that the Veteran had a psychiatric disorder, paranoid schizophrenia, that preexisted his military service.  

However, as noted above, to rebut the presumption of soundness on entrance, further inquiry is warranted.  In addition to clear and unmistakable evidence that a disorder preexisted service, there also must be evidence that such preexisting disorder was not aggravated in service beyond the natural progression of the condition.  Review of the record includes clear and unmistakable evidence that the Veteran's preexisting paranoid schizophrenia was not aggravated in service beyond its natural progression.  In this regard, while STRs do show the Veteran complained of being slight anxious on one occasion when returning home from Vietnam, there is no other indication he complained of or was treated in service for psychiatric complaints and/or symptoms.  While there is a notation in a post-service treatment record dated in September 1975 that the Veteran reported he sought psychiatric treatment while he was stationed in Vietnam - this alone does not show aggravation of his psychiatric condition beyond the natural progression.  

Further, although Dr. Stevens has indicated that the Veteran's spontaneous account of his Vietnam experiences made it clear he was "out of it" much of the time he was in combat, and that he would have judged the Veteran to have been mentally incompetent to function even though he was never officially diagnosed psychiatrically incompetent, Dr. Stevens also indicated that when he saw the Veteran just months after his discharge from service, he was not aware of actual psychotic behavior and that the Veteran wanted to go back to college, and that it was not until 1973 that he treated the Veteran for paranoid schizophrenia. Moreover, the record shows that the Veteran did indeed go to college and hold a job for several years after service. 

The Board finds that the most probative evidence on the question of whether the Veteran's pre-existing psychiatric disability was aggravated beyond the natural progression is the 2012 VA examiner's opinion. In this opinion, the examiner reviewed the entire record, provided an accurate history of the Veteran's condition before, during and after service, and opined that the Veteran's service did not aggravate his paranoid schizophrenia beyond its expected course.  The Board finds the opinion provided by the VA examiner in 2012 to be probative and persuasive of the issue of whether the Veteran's current psychiatric disability was aggravated during active service.  The VA examiner's report included a review of the claims folder, noted the Veteran's complaints, cited to specific parts of the record, to include the VA medical records and records from the Veteran's private psychiatrist, Dr. Stevens, and provided rationale and an explanation to support the opinion.  Thus, based on this opinion, and the supportive evidence of record, the Board finds that there is clear and unmistakable evidence that the Veteran's paranoid schizophrenia was not aggravated beyond its natural progression during service.  38 U.S.C.A. § 1111; 38 U.S.C.A. § 1153. 

The Board acknowledges the Veteran's statements in support of his claim, and notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  The Veteran is certainly capable of describing any psychiatric problems or symptoms he had prior to, during, and after service, and his reports in this regard are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra. However, these lay statements are not considered competent or probative evidence of whether his paranoid schizophrenia was aggravated during service beyond the natural progression.  

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's pre-existing psychiatric condition was aggravated beyond its natural progression in service, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to understand the nature of the psychiatric condition and how it progresses, and to be able to relate the evidence in treatment records and the reported symptoms into an assessment of whether the condition progressed beyond its normal level. The Veteran does not have such skill or expertise to make such a complicated determination. As such, the Board finds that the Veteran's statements as to whether his psychiatric condition was aggravated or increased in severity beyond the natural progression are not competent evidence on this issue.  
After a review of the evidence, the Board concludes that the record contains clear and unmistakable evidence that the Veteran's paranoid schizophrenia preexisted service and was not aggravated beyond its natural progression during his active service.  Thus, the preponderance of the evidence is against the claim of service connection for paranoid schizophrenia.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for paranoid schizophrenia must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for paranoid schizophrenia is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


